Adams, J. (dissenting):
I find myself unable to concur in the views expressed in the prevailing opinion in this case, and which liave resulted in framing certain issues of fact to he tried hy a jury, as provided by section 2588 of the Code of Civil Procedure.
In my-view of the matter no other conclusion could or should have been reached in this case upon the evidence whic# is furnished by the record, than the one adopted by the surrogate of Niagara county; and, therefore, I can see no propriety in subjecting the estate of the decedent to the additional expense of another trial.
A careful reading of the evidence in the case conveys to my mind very clearly the impression that the instrument propounded as the last will and testament of Peter McGraw is, in no sense, what it purports to be; for, at the time it was executed by Peter McGraw, he was, apparently, utterly incapable of making any valid disposition of his property; and, moreover, this instrument appears to have been drawn up under the supervision and direction of one Joseph McDonald, who was obviously acting, in the interests of James H. McGraw, a brother of the deceased and the principal beneficiary under his pretended last will and testament; and after the instrument had been thus drawn up and reduced to form it was presented for execution to a man who was described by the scrivener -as as sick a man as he ever saw.
That Peter McGraw was i/n extremis at this time is denied by no one. And after reading the testimony in the case I am unable to see how it it can be seriously claimed that he had any intelligent appreciation of the contents of the paper to which he was unable to affix his signature.
Therefore it is that I am entirely satisfied, without the intervention of a jury, with regard to every essential fact in the case, and conclude that' the decree of the surrogate, refusing probate to the instrument propounded, ought to be affirmed.
Green, J., concurred.
Decree reversed and questions of fact stated (and filed with the clerk) to be tried hy a jury at a Trial Term in Niagara county, with costs of the.appeal payable out of the estate.